ERVIN, Judge.
We affirm the trial court’s order denying appellant’s motion for a temporary injunction to enforce a non-competition agreement contained in the employment contract entered into between the parties. Appellee was not discharged for good cause, nor did he voluntarily leave his employment. Consequently, the covenant not to compete was not applicable under the circumstances, because it was expressly conditioned upon appellee either voluntarily terminating his employment or being discharged for cause.
AFFIRMED.
•WIGGINTON and MINER, JJ., concur.